Walker, J.
The refusal of the Court to give a pertinent legal charge when requested in writing, may be a ground for a new trial. Eevised Code, section 3664. The Court should always give to the jury such a charge; but whether the refusal to give such a charge in any particular case should be a ground for a new trial, must depend on the facts and circumstances of the case, and the influence such omitted charge should- have had upon the verdict of the jury. Suppose the verdict under the evidence is right and ought to have been the same if the charge requested had been given, a new trial should not on account of such refusal be granted. And such is this case. The verdict of the jury was right, or at least the defendant has no right to complain of it. We think the request to charge was pertinent and legal, and should have been given; but inasmuch as the verdict ought not to have been different from what it is if the charge had been given, and substantial justice has been d6ne, a new trial should not be granted. Where a verdict metes out to the parties their respective rights, a Court should not be very astute in searching for grounds to set it aside. The great object of Courts should be to award to each suitor that to which under the law he is entitled; this accomplished, justice is satisfied. The result may not have been reached by the regularly beaten paths — the process may not very well stand the criticism of the rules of technical science; still, if the result is in accordance with the great principles of right, it should not be disturbed.
Judgment affirmed.